DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1-8, the cited prior art of record does not teach or suggest an apparatus with over the claim features “step 2: sending a setting signal to the light-emitting module by the control module, wherein each of the plurality of LED strings sequentially obtains the setting signal according to the different counter start time of the counter, allocating one identification code from a plurality of different identification codes to each of the plurality of LED strings according to an order of obtaining the setting signal, and defining the identification code as an identification value of the LED string, wherein the setting signal comprises a setting instruction and a first identification instruction corresponding to the identification value; and step 3: sending a designation signal to the light-emitting module by the control module, the designation signal comprising a designation instruction and a second identification instruction corresponding to the identification value, such that one of the plurality of LED strings with the corresponding identification value is selected and independently controlled by the control module.” as recited in claim 1.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art Hagino et al [US 2012/0001557 A1] who teaches the switching power supply 1004 includes an output circuit 1102 and a control IC 1100. The output circuit 1102 includes an inductor L1, a switching transistor M1, a rectifier diode D1, and an output capacitor C1. The control IC 1100 controls the on/off duty ratio of the switching transistor M1 so as to adjust the driving voltage Vout.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844